United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rochester, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alf E. Sivertson, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1099
Issued: January 28, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 17, 2009 appellant, through his representative, filed a timely appeal from the
June 20, 2008 merit decision of the Office of Workers’ Compensation Programs, which found an
eight percent permanent impairment of his left lower extremity. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of the case. The Board
also has jurisdiction to review the Office’s January 16, 2009 nonmerit decision denying
reconsideration.
ISSUES
The issues are: (1) whether appellant has more than an eight percent permanent
impairment of his left lower extremity; and (2) whether the Office properly denied appellant’s
request for reconsideration.
FACTUAL HISTORY
On May 10, 2006 appellant, then a 48-year-old mail handler, sustained a traumatic injury
in the performance of duty when he bent over to pick up mail. The Office accepted his claim for

exacerbation of chronic back and leg pain. Appellant previously injured his back on January 10,
1996 while unloading an all-purpose container.1 He felt a sharp pain in his hip and all the way
down his left leg. The Office accepted that claim for low back strain, lumbosacral radiculopathy
and disc protrusion. It authorized a left L5-S1 partial hemilaminectomy, foraminotomy and
discectomy.2
On July 30, 2007 and again on March 14, 2008 appellant filed a claim for a schedule
award. He submitted the May 21, 2007 report of Dr. Russell Gelfman, a consulting physiatrist,
who related appellant’s history, including a total body impairment rating of 23.5 percent given
by Dr. David A. Holland in 2000. Dr. Gelfman described appellant’s complaints and his
findings on physical examination.3 He diagnosed multilevel degenerative disc disease L3-5,
prior left hemilaminectomy and L5 discectomy, headaches and old radiculopathies at L4 (left),
L5 (bilateral) and S1 (left). On the subject of impairment, Dr. Gelfman stated:
“I presume that the reason for this evaluation is that he is felt to be at maximal
medical improvement unless he is able to attend the Pain Rehabilitation Center
Program. Therefore, a final impairment rating would be appropriate; however, I
do not have ready access to the American Medical Association, Guides to the
Evaluation of Permanent Impairment [(A.M.A., Guides)] [f]ourth [e]dition as the
[f]ifth [e]dition is the current text. It is not clear to me if this would be rated
based on his old injury or the new event that he describes having been last year.
Once these administrative issues are certified, a final rating can be provided.”
On July 10, 2007 Dr. Gelfman noted that appellant’s May 10, 2006 injury, when he bent
over at work, was considered a new injury and not related to his previous back problems. He
stated that appellant had substantial impairment from his prior injury “and since I did not see him
at a time of his prior injury, impairment assessment is difficult.” Dr. Gelfman reported that
according to the fifth edition of the A.M.A., Guides, appellant had a five percent whole person
impairment based on Diagnosis-Related Estimate Lumbar Category II due to “nonverifiable
radicular complaints in the form of bilateral shooting pain into his groin area.”4

1

File No. xxxxxx409 (Master File).

2

The record also indicates that appellant slipped on ice and sustained a lumbosacral sprain on February 1, 1994.
On September 12, 1995 he sustained a lumbar sprain handling mail. On November 30, 1995 appellant sustained a
lumbosacral sprain pulling a mailbag off a truck.
3

“Cervical range of motion is functional. Lumbar range of motion is splinted with flexion and extension. There
is a well-healed lumbar incision. [Appellant] has a mildly antalgic gait on the left. He can get up on toes and rock
back onto heels. Upper extremity strength is normal. Lower extremity strength shows give way as noted in
Dr. Toni J. Hanson’s note from last August. [Appellant’s] reflexes are intact except for the absent left gastrocsoleus reflex which is old. He has decreased pinprick in a stocking distribution and also over the anterolateral thighs
bilaterally. Straight leg raising results in severe pain at about 45 degrees of hip flexion.”
4

See A.M.A., Guides 384 (5th ed. 2001) (Table 15-3). Chapter 15 of the A.M.A., Guides provides criteria for
evaluating permanent impairment of the spine. Id. at 373.

2

On May 12, 2008 an Office medical adviser reviewed appellant’s chart. He identified
five physicians who submitted notes to the medical record for review. The Office medical
adviser noted the complaints and findings reported by Dr. Gelfman, as well as findings from
other physicians and the results from an updated magnetic resonance imaging scan and a recent
electromyogram. He reported that previous physicians had recommended whole body
impairment ratings, which the Office did not recognize. The Office medical adviser stated that
the only ratable impairment was for residual pain and weakness in the S1 nerve root on the left.
The Office medical adviser found a three percent impairment of the left lower extremity
due to Grade 3 pain in the S1 nerve root distribution. He also found a five percent impairment
due to Grade 4/5 strength in the S1 nerve root distribution, for a total combined impairment of
eight percent. The Office medical adviser stated that there was no objective data to support any
impairment of the right lower extremity. He reported that the date of maximum medical
improvement was estimated to have occurred long ago, as there appeared to be no material
improvement in appellant’s condition for many years. “However, for simplicity, I have chosen
the date of Dr. Gelfman’s note as the date of [maximum medical improvement,] May 21, 2007.”
On June 20, 2008 the Office issued a schedule award for an eight percent impairment of
the left lower extremity. It awarded 23.04 weeks of compensation and the period of the award
began on May 21, 2007, the date of maximum medical improvement.
On September 24, 2008 appellant signed an appeal request form requesting
reconsideration. On December 10, 2008 his representative submitted the request and offered two
grounds for reconsideration:
“The first is that the [Office] erred in basing its award on the period from May 21,
2007 to October 29, 2007. You have in your file two CA-7 [c]laim for
[c]ompensation forms. One is dated July 28, 2007 and the other is dated
February 4, 2008. On each of those forms the date of injury for which [appellant]
is seeking a scheduled award is May 10, 2006. Given [his] medical history as
detailed in Dr. Gelfman’s July 19, 2007 report that is a part of the record, the
period of award should go back to the date of injury on May 10, 2006.
“Secondly, the determination of an impairment of eight percent to the left lower
extremity should have been a total body impairment disability rating. Again, this
is based on the history of [appellant’s] injuries that date back to 1996. In
February 2000, Dr. David A. Holland assigned a total body impairment of
23.5 percent using the [A.M.A., Guide fourth edition.] See the History of Present
Illness section in Dr. Gelfman’s report. Thus, the degree and nature of permanent
disability portion of your [a]ward of [c]ompensation should be a total body
impairment rating of at least 23.5 percent.”
In a decision dated January 16, 2009, the Office denied appellant’s request for
reconsideration on the grounds that his request neither raised substantive legal questions nor
included new and relevant evidence. It noted that his legal contentions concerning the period of
the award and whole body impairment were not proper.

3

LEGAL PRECEDENT -- ISSUE 1
Section 8107 of the Federal Employees’ Compensation Act5 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the A.M.A.,
Guides.6
No schedule award is payable for a member, function or organ of the body not specified
in the Act or in the regulations.7 Because neither the Act nor the regulations provide for the
payment of a schedule award for the permanent loss of use of the back,8 no claimant is entitled to
such an award.9
Amendments to the Act modified the schedule award provisions to provide for an award
for permanent impairment to a member of the body covered by the schedule regardless of
whether the cause of the impairment originated in a scheduled or nonscheduled member. As the
schedule award provisions of the Act include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the
impairment originated in the spine.10
The Act does not authorize the payment of schedule awards for the permanent
impairment of “the whole person.” Payment is authorized only for the permanent impairment of
specified members, organs or functions of the body.11 Section 8107(c)(2) provides 288 weeks’
compensation for the complete loss of a lower extremity.12 Partial losses are compensated
proportionately.13
The period covered by a schedule award commences on the date that the employee
reaches maximum medical improvement from the residuals of the employment injury.
Maximum medical improvement means that the physical condition of the injured member of the
body has stabilized and will not improve further.14 The determination of the date of maximum
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

William Edwin Muir, 27 ECAB 579 (1976).

8

The Act itself specifically excludes the back from the definition of “organ.” 5 U.S.C. § 8101(19).

9

E.g., Timothy J. McGuire, 34 ECAB 189 (1982).

10

Rozella L. Skinner, 37 ECAB 398 (1986).

11

Ernest P. Govednick, 27 ECAB 77 (1975).

12

5 U.S.C. § 8107(c)(2).

13

Id. at § 8107(c)(19). Thus, the Office awards 23.04 weeks’ compensation for an eight percent impairment of
the left lower extremity.
14

Marie J. Born, 27 ECAB 623 (1976).

4

improvement is factual in nature and depends primarily on the medical evidence.15 The date of
maximum medical improvement is usually considered to be the date of the evaluation by the
attending physician, which is accepted as definitive by the Office.16 Once an impairment has
reached maximum medical improvement, a permanent impairment rating may be performed.17
For schedule award purposes, maximum medical improvement should not be fixed at some
distant time in the past on a date that was prior to the time that the employee was able to return to
work on a regular basis, unless the evidence clearly and convincingly establishes that maximum
improvement had in fact been reached by that date and unless the employee’s rights can be fully
protected.18 If the date of maximum improvement is to be fixed at a distant past date, such as a
year previously, while the employee was still disabled (and therefore usually entitled to
compensation for temporary disability), the rules for determining the date of maximum
improvement remain the same as in all other situations; however, in such a situation the type of
evidence needed to support the retroactive finding of fact, adverse to the employee’s best interest,
must be stronger than that which might otherwise be sufficient.19
The attending physician should make the impairment evaluation whenever possible. The
report of the examination should include, except in uncomplicated amputations, an estimate of
the impairment in terms of percentage. Where this information is missing, the claims examiner
may ask the attending physician to provide it. If this fails, the claims examiner may ask the
district medical adviser to calculate the percentage. After obtaining all the necessary medical
evidence, the file should be routed to the district medical adviser for opinion concerning the
nature and percentage of impairment. The percentage should be computed in accordance with
the A.M.A., Guides, fifth edition. As a matter of course, the district medical adviser should
provide rationale for the percentage of impairment specified. When more than one evaluation of
the impairment is present, however, it will be especially important for the medical adviser to
provide such medical reasoning.20
ANALYSIS -- ISSUE 1
The Office issued a schedule award for an eight percent permanent impairment of
appellant’s left lower extremity. It based this award on the Office medical adviser’s May 12,
15

Franklin L. Armfield, 28 ECAB 445 (1977).

16

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.3.a (October 1990); see
Richard Larry Enders, 48 ECAB 184 (1996) (the date of maximum medical improvement was the date of the
audiologic examination used as the basis of the schedule award).
17

A.M.A., Guides 19 (5th ed. 2001).

18

Marie J. Born, supra note 14 at 631.

19

Marie J. Born, 28 ECAB 89, 93 (1976) (granting petition for reconsideration and reaffirming the Board’s
decision). Claimants are precluded from concurrently receiving compensation for permanent impairment and
compensation for wage loss on the theory that these are parallel remedies for the same injury. Marie J. Born, supra
note 14 at 628.
20

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims,
Chapter 2.808.6.c, .6.d (August 2002).

5

2008 review. Although the medical adviser identified the tables he used in the A.M.A., Guides,
he did not appear to base his rating on any particular medical evaluation. Instead, he looked at
appellant’s entire chart. He referenced five physicians, findings from Dr. Gelfman (though not
by name), findings from other physicians and results from diagnostic tests. Therefore, it appears
he drew from numerous sources. Even when it came to assigning a date of maximum medical
improvement, he selected the date of Dr. Gelfman’s note, May 21, 2007, “for simplicity.” He
believed it actually occurred long ago based on the lack of improvement in appellant’s condition
for many years.
Dr. Gelfman offered no evaluation of impairment on May 21, 2007. He did not grade
appellant’s sensory loss under Table 15-15, page 424 of the A.M.A., Guides. Dr. Gelfman did
not grade appellant’s motor deficits under Table 15-16 and when he did offer a rating on July 10,
2007, he did not rate impairment of the left lower extremity. He rated impairment of appellant’s
spine based on nonverifiable radicular complaints in the form of bilateral shooting pain into the
groin area. The Act provides no compensation for impairment of the spine.
Therefore, it is not clear what evidence allowed the Office medical adviser to derive an
impairment rating for appellant’s left lower extremity. If he used some combination of
diagnostic test results and findings from various physicians, he should have explained why he
selected those sources and how those sources supported his rating of impairment. This rationale
is important because the Office medical adviser did not examine appellant and because the Board
must review the accuracy of his determination.
The Office medical adviser should explain how his grading of sensory loss is consistent
with his report of decreased sensation in a nonanatomic distribution in both legs “not implicating
any specific dermatome or nerve root.” He should explain how his grading of motor loss is
consistent with the report by many physicians of normal lower extremity strength or the report
by one physician of “give-way” weakness, implying lack of full effort. He should explain why
appellant received no rating for the reported numbness in his right lower extremity.
In applying the A.M.A., Guides, the Office medical adviser should explain, under Table
15-15, how he identified the area or dermatome of involvement and the innervating nerve and
how he was able to grade the severity of the sensory loss. He should explain, under Table 15-16,
what motion and what muscles were involved and how he was able to grade the severity of the
motor deficit. The Office medical adviser should also better justify the date of maximum
medical improvement.
Without sufficient medical rationale to support the rating given by the Office medical
adviser, the Board is unable to determine whether appellant has an eight percent permanent
impairment of his left lower extremity. The Board will therefore set aside the Office’s June 20,
2008 schedule award decision and remand the case for further development of the medical
evidence and an appropriate final decision on appellant’s entitlement under 5 U.S.C. § 8107.
The Board’s disposition of the Office’s June 20, 2008 merit decision renders the Office’s
January 16, 2009 denial of reconsideration moot. On appeal, appellant makes the same
arguments he made in his request for reconsideration. The period of the award correctly begins
on the date of maximum medical improvement, which is usually the date of the physician’s

6

impairment evaluation, not the date of injury. Appellant must keep in mind that any rating he
receives will entitle him to a limited number of weeks of compensation, as specified in section
8107(c) of the Act. The length of the award will not increase if the period begins at an earlier
date. Appellant may not receive compensation for wage loss and a schedule award for physical
impairment at the same time, so fixing the date of maximum medical improvement at some point
in the past when he might have been entitled to compensation for wage loss would not be to his
benefit.
Appellant argues for an impairment rating of the total body, such as one physician
reported in February 2000. However, it is well established that the Office may make no such
award. Section 8107 of the Act provides compensation only for enumerated members, organs
and functions of the body. Appellant may therefore receive a schedule award for permanent
impairment of one or both lower extremities, but he may not receive an award for impairment to
the whole person.21
Finally, appellant adds that the Office has closed his case but that it should be reopened
on an indefinite basis to pay for ongoing medication needs stemming directly from his May 2006
injury. Specifically, he asks that the Office pay the deduction for his prescriptions. The Board’s
jurisdiction is limited to reviewing final decisions of the Office.22 The matter that appellant
raises here was not the subject of the Office’s June 20, 2008 merit decision and is beyond the
scope of this appeal.
CONCLUSION
The Board finds that this case is not in posture for decision. Further development of the
medical evidence is warranted.

21

Ernest P. Govednick, supra note 11.

22

20 C.F.R. § 501.2(c).

7

ORDER
IT IS HEREBY ORDERED THAT the June 20, 2008 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this opinion.
Issued: January 28, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

